UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 18-7170


LEROY WILLIAMSON,

                     Petitioner - Appellant,

              v.

JUSTIN ANDREWS,

                     Respondent - Appellee.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Raleigh. Louise W. Flanagan, District Judge. (5:16-hc-02242-FL)


Submitted: February 28, 2019                                      Decided: March 12, 2019


Before WILKINSON, WYNN, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Leroy Williamson, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Leroy Williamson, a federal prisoner, appeals the district court’s order dismissing

his 28 U.S.C. § 2241 (2012) petition without prejudice for lack of jurisdiction. We have

reviewed the record and find no reversible error. Accordingly, although we grant leave to

proceed in forma pauperis, we affirm for the reasons stated by the district court.

Williamson v. Andrews, No. 5:16-hc-02242-FL (E.D.N.C. Aug. 28, 2018). We dispense

with oral argument because the facts and legal contentions are adequately presented in

the materials before this court and argument would not aid the decisional process.


                                                                             AFFIRMED




                                            2